DETAILED ACTION
The following is a Corrected Notice of Allowability in response to the Terminal Disclaimer received on 23 June 2022.  Claims 17-20 have been previously withdrawn.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 23 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,495,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach a model predictive controller separate from the thermostat and configured to: predict a temperature of the building zone for a plurality of time steps as a function of temperature setpoints for the thermostat; generate the temperature setpoints for the thermostat by performing an optimization subject to a constraint on the temperature of the building zone; and provide at least a first temperature setpoint of the temperature setpoints to the thermostat via a communications network; wherein the thermostat is configured to drive the temperature of the building zone toward the first temperature setpoint during a corresponding time step of the plurality of time steps by operating HVAC equipment to provide heating or cooling to the building zone.
As per claim 9, the prior art of record taken alone or in combination fails to teach a model predictive controller configured to determine the temperature setpoint by: using a predictive model to predict a temperature of air within the building zone and a temperature of solid mass within the building zone for a plurality of time steps during a time period; and determining temperature setpoints for the plurality of time steps subject to a constraint on the temperature of the air within the building zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 13 August 2020 and 10 October 2019.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to building energy management optimization:
		USPN 11,067,955 B2 to Patel et al.
		USPN 10,809,675 B2 to Patel et al.
		US Pub. No. 2021/0034024 A1 to Patel et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        16 August 2022